Citation Nr: 9910355	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  98-03 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for peroneal neuropathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from June 1965 to August 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of January 1997 rating decisions from the 
Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
right peroneal neuropathy due to Agent Orange exposure and as 
secondary to service-connected back disability.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. Peroneal neuropathy was not present during service.  

3.   Peroneal neuropathy is of unknown etiology.

CONCLUSION OF LAW

The veteran's peroneal neuropathy was not incurred in or 
aggravated by active service and is not the result of the 
service-connected back disability.  38 U.S.C.A. §§ 1110, 
5107, 7109 (West 1991); 38 C.F.R. § 3.303; 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical examination at his 
commissioning in October 1964 indicated no abnormalities of 
the spine, lower extremities, or neurologic system.  On a 
report of medical history in December 1965, the veteran 
reported a history of a compression fracture in May 1965, but 
indicated no history of any lower extremity trouble.  

In January 1966, at the orthopedic clinic, the veteran 
indicated that he had been relatively free of pain due to his 
compression fracture for six months and had no pain on 
vigorous activity for the previous four months.  The veteran 
had full range of motion without pain or muscle spasm.  
Neurological examination was negative.  The examiner 
indicated an impression of an old, well-healed compression 
fracture at L1 and found the veteran eligible for Airborne 
Ranger training.  

A periodic service examination in March 1967 indicated no 
abnormalities of the spine, lower extremities or neurologic 
system.  A periodic service examination dated in December 
1968 noted a scar on the veteran's back and left arm.  

In February 1971, the veteran suffered a contusion to his 
right knee.  The veteran's separation medical examination 
dated in May 1971 indicated an old injury to the lumbosacral 
spine and scars on the right flank secondary to shell 
fragment wound in Vietnam.  In June 1971, a review of records 
revealed a compression fracture of L1 sustained while a cadet 
at the United States Military Academy at West Point in 
May 1965.  The veteran reported being wounded in Vietnam in 
May 1967 when he received a bullet wound in the back.  The 
reviewer found no entry in the health records, but noted that 
the veteran was hospitalized for 18 days and awarded the 
Purple Heart.  

The veteran's DD Form 214 indicated that he served 12 months 
in Vietnam and was awarded the Purple Heart Medal, Bronze 
Star Medal, Combat Infantryman Badge, Vietnam Service Medal, 
and Vietnam Campaign Medal, among other awards and 
commendations.

In September 1971, the veteran filed an initial claim for VA 
benefits for service connection for residuals of back 
injuries.  By rating decision in November 1971, the RO 
granted service connection for a compression fracture at L1, 
with a noncompensable evaluation.  

A treatment record from J.S., M.D., dated in January 1994 
indicated a complaint of weakness in the right foot for 
several months following an increased number of twisting 
events of the right ankle.  Dr. J.S. noted a right foot drop 
and indicated that there appeared to be peroneal palsy with 
decreased calf size on the right leg, with above the knee 
strength normal.  Dr. J.S. indicated an impression of 
probable peroneal nerve damage or possible damage to the 
lumbar spine associated with known compression fracture from 
paratrooper accident.  

The record contains a February 1994 nerve conduction velocity 
and electromyography (EMG) report from E.M.S., M.D.  The 
veteran presented with a history of progressive loss of 
function of his right foot, which became noticeable 
approximately one year earlier.  The veteran denied back 
pain, but noted a bullet injury during service in the back 
area.  He further denied any numbness in any other body part 
similar to the sensation in the right foot.  On examination, 
Dr. E.M.S. noted a great deal of muscle loss, particularly 
below the knee, in the right leg.  Wasting and fasciculations 
were noted as well.  The veteran had difficulty with 
dorsiflexion and foot eversion.  The nerve conduction 
velocity and EMG studies were most consistent with right 
peroneal neuropathy, but right sciatic neuropathy was not 
entirely excluded by the study and denervation of the S1 
groups was noted.  Dr. E.M.S. recommended a Magnetic 
Resonance Imaging (MRI) of the lumbosacral spine, pelvic 
area, and right popliteal fossa be performed to verify 
diagnoses.  

MRI examination of the veteran's right knee in February 1994 
showed small joint effusion with degenerative changes present 
and no other internal derangement identified.  MRI 
examination of the lumbar spine showed mild wedge deformity 
of L1 compatible with a mild compression fracture, mild 
degenerative changes and a small central bulge at L4-5, and 
no visible focal disk herniation.  MRI examination of the 
right thigh in April 1994 showed normal anatomic structure 
with no evidence of abnormal signal noted.  

By letter dated in April 1994, M.S.F., M.D., indicated that 
the veteran was seen on referral for complaints of difficulty 
lifting the toes on the right foot and atrophy of the right 
leg.  Dr. M.S.F. noted a previous diagnosis of right peroneal 
neuropathy.  Neurological examination showed full range of 
motion of the back with no pain in either the back or legs 
with straight leg raising.  The veteran had 5/5 strength in 
all extremities except for the foot dorsiflexor.  Dr. M.S.F. 
stated that he did not see any evidence on MRI of any 
pathologic entity that would indicate a structural lesion 
responsible for the veteran's right peroneal neuropathy.  He 
stated that it was his impression that the veteran was 
suffering from right peroneal neuropathy of unknown etiology.  
Dr. M.S.F. recommended an orthopedic evaluation with possible 
surgical follow-up to occasionally decompress the fibular 
head area, which might allow some recovery of function.  

A neurological consultation was conducted in April 1994 by 
D.W.M., M.D.  The veteran reported a history of progressive 
right foot drop.  He indicated two severe sprains of the 
right ankle in the previous ten years.  The veteran noted 
approximately two years previous, that he was unable to walk 
on the heel of the right foot.  Physical examination showed 
slight asymmetry of ankle reflexes and atrophy of muscles of 
the feet and lower extremity.  The veteran was unable to walk 
on the right heel and was unable to have strong dorsiflexion 
of the right foot against resistance.  The peroneus muscles 
were weak and demonstrated atrophy and there was decreased 
sensation over the dorsum of the foot between the great and 
second toe and top of the great toe on the right.  Decreased 
temperature, cold, and vibration sensation in the dorsal 
surface of the right great toe was noted.  Dr. D.W.M. 
indicated an impression of clinically and 
electrodiagnostically progressive peroneal mononeuropathy.  
Dr. D.W.M. stated that, according to the current 
electrodiagnostic study, the veteran's lesion was a pure, 
although partial, axonal loss peroneal neuropathy suggesting 
entrapment at or proximal to the fibular head.  He suspected 
the possibility of a small structural lesion posterior to the 
distal femur, which could be compressing the peroneal nerve.  

Nerve conduction velocity and EMG studies were also performed 
in April 1994.  An impression of partial pure axonal loss of 
peroneal neuropathy, with denervation in the distribution of 
the common peroneal nerve, suggesting a lesion at or proximal 
to the fibular head, was indicated.  The studies showed no 
clear evidence of sciatic or radicular involvement of the 
lower extremities.  The studies further noted an unexplained 
finding of distal slowing of the peroneal nerve over the 
extensor digitorum brevis over sequential study going up the 
leg from the ankle to the fibular head.  

In July 1994 G.M., M.D. noted that the veteran, who was a 
mountain climber and extremely active, had noticed slowly 
progressive development of a right foot drop thought 
secondary to peroneal palsy, over the previous year.  
Physical examination revealed gross atrophy of the anterior 
compartment of the right leg with possible minimal 
gastrocnemius involvement in the right leg.  Dr. G.M. 
recommended further testing and study of the veteran's 
condition, but indicated that the prognosis was not good 
given the progression of the veteran's disease.  

MRI examination in August 1994 noted atrophic changes in the 
muscles of the right lower leg and foot innervated by the 
peroneal nerves.  The report indicated that, based on the 
muscle groups involved, there was a problem with the distal 
common peroneal nerve just prior to the take-off of the deep 
and superficial peroneal nerves.  The distal common peroneal 
nerve had normal signal and could be followed to about the 
level of the fibular head.  An impression of atrophic changes 
involving the lateral muscle groups of the right lower 
extremity, with no mass along the distal common peroneal 
nerve to explain the loss of innervation.  

In January 1995, the veteran was seen at Johns Hopkins 
University Neurology Clinic with a diagnosis of right foot 
drop due to right peroneal nerve palsy versus right sciatic 
neuropathy.  The veteran reported symptoms beginning two-to-
five years prior to examination, with no numbness in his 
extremities, and no back pain, or sciatica.  The physicians 
noted wasting in the right lower extremity, particularly 
affecting the lateral calf muscles.  The physicians indicated 
that the veterans condition was compatible with a right 
peroneal nerve palsy of uncertain etiology, but he had some 
weakness of the right gastrocnemius, which made them 
suspicious that his neuropathy might be more proximal, for 
example a right sciatic nerve palsy.  

By letter dated in January 1995, D.R.C., M.D., indicated that 
the veteran reported a history of at least two years of 
slowly progressive right foot drop.  The veteran denied 
sensory complaints or weakness outside of ankle dorsiflexion 
and had been extremely active physically.  Dr. D.R.C. noted 
clear atrophy below the knee, both anterior and posterior, 
decreased strength in ankle eversion, and mild weakness in 
toe extension, ankle inversion and plantar flexion.  Dr. 
D.R.C. reported that EMG studies showed clear evidence of 
sciatic neuropathy involving branches below the knee.  He 
stated that the EMG examination clearly localized the 
veteran's condition to a sciatic lesion, involving at least 
the tibial, peroneal, and sural nerves, which was located 
above the level of the knee.  

A MRI examination of the right thigh in March 1995 revealed a 
normal right thigh.  MRI examination of the right knee, also 
in March 1995, revealed effusion in the knee joint, but no 
other abnormality was noted.  

In September 1995, the veteran reported continued right foot 
drop secondary to peripheral neuropathy.  Dr. G.M. noted a 
history of a shrapnel wound to the back, but noted that the 
veteran was extremely active following this injury until 
1993.  Dr. G.M. indicated some musculature wasting of the 
right leg with some weakness in the right leg and foot.  

In July 1996, the veteran filed a claim for service 
connection for peripheral neuropathy due to Agent Orange 
exposure.  

A VA examination for peripheral nerves was conducted in 
October 1996.  The examiner did not review the veteran's 
claims file.  The examiner reported marked hypotonic weakness 
of the dorsiflexors of the right foot, moderate atrophy of 
all muscles of the right lower extremity, and moderate right 
foot drop.  An impression of right peroneal neuropathy was 
indicated.  

A VA orthopedic examination was also conducted in October 
1996.  The veteran reported an approximately four-year 
history of progressive weakness of the right lower extremity.  
Examination of the right lower extremity showed moderate 
atrophy of all muscles, but no evidence of bony damage.  The 
veteran was able to rise and stand normally, and had an 
independent gait with mild to moderate slapping of the right 
foot on walking.  The examiner indicated an impression of 
right peroneal neuropathy.  

In his notice of disagreement, received in February 1997, the 
veteran stated that his current right peroneal neuropathy 
could be caused by exposure to Agent Orange, the compression 
fracture at L1 suffered while parachuting in May 1965 or a 
bullet wound sustained in Vietnam in April 1967.  

In a statement received in October 1997, the veteran stated 
that the only injuries he had sustained had been military 
related - a compression fracture at L1 while parachuting as a 
cadet at the United States Military Academy at West Point, 
and bullet wounds while an advisor in Vietnam.  He indicated 
that the peroneal neuropathy became apparent to him three-to-
four years previous and was slowly progressing.  

The record contains a follow-up treatment report from Dr. 
D.R.C. dated in April 1998.  Dr. D.R.C. noted a history of 
slowly progressive right sciatic neuropathy of unknown 
etiology.  The veteran indicated no change in his 
condition since the previous examination in January 1995 and 
reported that he continued to climb mountains and ride bikes.  
Strength in the hip extensor, hip flexors, hip adductors, hip 
abductors, knee extensors, and knee flexors was normal.  The 
veteran could not sustain standing on the toes of his right 
foot alone, which indicated gastrocnemius weakness.  
Sensitivity to vibration was decreased in the right toe.  Dr. 
D.R.C. indicated an assessment of undiagnosed right sciatic 
neuropathy, which is worse than when previously seen in 
January 1995.

A VA neurological examination was conducted in April 1998 and 
the examiner noted that the claims file was available for 
review.  The veteran reported a compression fracture at L1 in 
April 1965, which resolved and he had no back complaints 
since that time.  The veteran further reported a bullet wound 
to his back in 1968, which caused no damage to his spine or 
nerves.  He indicated that he noticed progressive weakness in 
his right foot beginning five years prior to the examination.  
On examination, strength in the veteran's extremities was 
5/5, except  in the right foot which was 0/5 in dorsiflexion 
and eversion.  The examiner indicated a diagnosis of peroneal 
nerve palsy on the right, which could not originate in a 
lesion in the back, but more peripherally.  

At a hearing before the undersigned in February 1999, the 
veteran testified that he had a slowly progressive right foot 
drop.  He stated that he attributed this to his parachute 
jump injury in 1965, shrapnel wounds in 1967 and exposure to 
Agent Orange.  Transcript, pp. 3-4.  The veteran indicated 
that he began to notice a dramatic difference in his leg in 
approximately 1993.  Transcript, p. 4.  He stated that he had 
been seen by Dr. D.R.C. at Johns Hopkins Hospital, but Dr. 
D.R.C. did not know what the etiology of his condition was.  
Transcript, p. 5.  

The veteran testified that in April 1965 on his first 
parachute jump he injured his right knee, but was not treated 
for this injury.  On his next jump, the veteran suffered a 
fracture in his back and was placed on limited duty for six 
months to allow the injury to heal.  Transcript, p. 7.  He 
indicated that following the recovery period he had no 
problems with his back.  Transcript, p. 8.  The veteran 
testified that no physician had been able to say whether or 
not the back injury contributed to the veteran's current 
peroneal neuropathy and that no physician provided a cause 
for the condition.  Transcript, p. 9.  He further testified 
that he had noticed that his right foot drop made mountain 
climbing difficult and dangerous.  Transcript, p. 12.  The 
veteran's representative requested an independent medical 
expert opinion based on the evidence of record.  
Transcript, p. 11.  



II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases, such as 
those affecting the organic nervous system, are manifested to 
a compensable degree within the initial post-service year, 
service connection may be granted on a presumptive basis.  
38 U.S.C.A. §§  1101, 1112 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

Service connection may be granted for disability that is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  The United States Court of 
Appeals for Veterans Claims (known as the United Stated Court 
of Veterans Appeals prior to March 11, 1999) (hereinafter, 
"the Court") has held that compensation can be awarded for 
a nonservice-connected disability that is aggravated by a 
service-connected disability for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation, even if the service-connected disability is not 
the proximate cause of the nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448-449 (1995).

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

In the instant case, the veteran has submitted evidence of a 
current disability.  Both VA and private examiners indicated 
diagnoses of peroneal neuropathy.  Dr. D.R.C. indicated a 
diagnosis of right sciatic neuropathy.  In addition, the 
record contains evidence of an inservice injury.  The veteran 
suffered a compression fracture at L1 in May 1965 and is 
service connected for residuals of this injury.  The record 
also contains reports of shell fragment wounds to the right 
flank, for which the veteran is also service connected.  The 
Board notes that the veteran suffered an injury to his right 
knee in February 1971.  However, no abnormality of the lower 
extremity was noted on the veteran's separation medical 
examination in May 1971.  

There is also competent medical evidence of record, which 
arguably establishes a link between the injuries the veteran 
suffered during service and his current neuropathy.  In 
January 1994, Dr. J.S. indicated an impression of probable 
peroneal nerve damage or possible damage to the lumbar spine 
associated with compression fracture.  The United States 
Court of Appeals for Veterans Claims (known as the United 
Stated Court of Veterans Appeals prior to March 11, 1999) 
(hereinafter, "the Court") has stated that use of cautious 
language does not always express inconclusiveness in a 
doctor's opinion on etiology, and such language is not always 
too speculative for purposes of finding a claim well 
grounded.  Mattern v. West, No. 96-1508 (Feb. 23, 1999); Lee 
v. Brown, 10 Vet. App. 336, 339 (1997).  The instant case is 
distinguishable from Warren v. Brown, 6 Vet. App. 4, 6 
(1993), in which the Court held that statements from doctors, 
which are inconclusive as to the origin of a disease, cannot 
fulfill the nexus requirement to ground a claim.  See also 
Tirpak, 2 Vet. App. at 611.  When read in the light most 
favorable to the veteran, the statement from Dr. J.S. makes 
the claim well grounded. 

The claims folder contains all available service medical 
records and the RO has requested and received the available 
reports of VA medical examinations and private treatment 
records.  The veteran has not identified any medical evidence 
that has not been submitted or obtained which would support 
his claim.  In fact, at the February 1999 hearing, the 
veteran indicated that no physician had provided an etiology 
for his current condition or indicated that it was connected 
to his back injury during service.  The veteran has been 
afforded a personal hearing before a Member of the Board and 
a VA medical examination.  It appears that all possible 
development has been completed, and the VA has satisfied its 
duty to assist the veteran under these circumstances.  38 
U.S.C.A. § 5107(a).  When all the evidence is assembled, the 
Secretary is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran has indicated that he suffered no other injury 
than those in service and that his current condition is 
secondary to his injuries during service.  The issue of 
whether the veteran's current right leg neuropathy is related 
to his period of military service involves a medical 
diagnosis or opinion as to medical causation; thus competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The record does not reflect that the 
veteran has a medical degree or qualified medical experience.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
although he is competent to testify as to observable 
symptoms, such as weakness and numbness, he is not competent 
to provide evidence or opinion that the observable symptoms 
are due to his inservice injuries.  See Savage v. Gober, 
10 Vet. App. 489, 497 (1997).  

The Board finds that a preponderance of the medical evidence 
of record is against the veteran's assertion that his current 
peroneal neuropathy is due to his service-connected back 
injury.  Although the veteran has been evaluated by various 
physicians including at the Johns Hopkins University 
Neurology Clinic and the VA, only Dr. J.S. has suggested that 
the veteran's current peroneal neuropathy was due to his 
inservice injury.  Drs. M.S.F. and D.R.C. indicated the 
veteran's symptomatology was of unknown etiology, as did the 
physician at Johns Hopkins.  Dr. D.W.M., the veteran's 
brother, indicated that the findings suggested entrapment at 
the fibular head, with no mention of the veteran's in service 
injury as a causative factor.  These physicians' conclusions 
were accompanied by reports of special neurologic studies.  
The vast amount of the medical evidence has failed to find an 
explanation for the neuropathy.  The evidence in the instant 
case is not evenly balanced and the doctrine of reasonable 
doubt does not apply.  38 U.S.C.A. § 5107(b) (West 191); 38 
C.F.R. § 3.102 (1998).  None of the physicians (except for 
Dr. J.S. on one occasion) who examined the veteran, including 
the April 1998 VA examiner who reviewed the veteran's claims 
file, has indicated any nexus between the veteran's current 
condition and the single report of a right knee injury during 
service.  

Further medical development, including referral to an outside 
expert, would be of marginal utility, and there is no further 
duty to assist the veteran in development of his claim.  It 
is true that the medical issue is complex in the sense that 
the origin of the neuropathy remains unknown despite the 
efforts of doubtlessly highly competent physicians.  The 
veteran's own treating physicians have been unable to provide 
a cause for the veteran's peroneal neuropathy.  It is 
difficult to perceive what assistance an additional review of 
the records by a specialist outside the VA would provide when 
abundant reports from non-VA physicians are already of 
record.  38 U.S.C.A. § 7109.  In addition, the Board notes 
that a VA examination in April 1998 found that the veteran's 
peroneal nerve palsy could not originate in the back.  
Accordingly, at this juncture, the competent evidence of 
record in overwhelming part does not link peroneal neuropathy 
to military service or any incident thereof.   


ORDER

Entitlement to service connection for peroneal neuropathy is 
denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

